Citation Nr: 0103077	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-21 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for residuals of Osgood-
Schlatter disease of the right knee, currently evaluated as 
20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1939 until June 
1945.  This appeal arises from a November 1994 rating action 
which denied a rating in excess of 20% for the service-
connected right knee disability.

In June 1997 and October 2000, the veteran gave testimony at 
hearings on appeal before the undersigned Member of the Board 
of Veterans Appeals (Board) in Washington, D.C.  By decisions 
of June 1997 and December 1998, the Board remanded this case 
to the RO for further development.  

At the October 2000 Board hearing on appeal, the veteran's 
representative raised the issues of entitlement to (a) 
service connection for a left knee disorder as secondary to 
the service-connected right knee disability, to include on 
the basis of aggravation of the non-service-connected left 
knee disorder by the service-connected right knee disorder as 
provided by Allen v. Brown, 7 Vet. App. 439 (1995), and (b) 
an increased rating for residuals of gunshot wounds to the 
right buttock, to include multiple scars and retained foreign 
bodies in the right gluteal region and right hip pain.  
However, these matters have not been adjudicated by the RO 
and are not properly before the Board for appellate 
consideration at this time, and are thus referred to the RO 
for appropriate consideration. 


REMAND

The veteran and his representative assert that the symptoms 
associated with his service-connected right knee disorder 
have increased in severity and warrant a higher rating, as 
well as separate disability evaluations for arthritis and 
instability under the aegis of VAOPGCPREC 23-97.  The 
appellant presented testimony upon personal hearing on appeal 
in October 2000 to the effect that he had frequent flare-ups 
of sharp knee pain, which was severe at times, especially if 
he moved too quickly.  He stated that he could only walk half 
an hour before developing right knee pain, had give-way 
weakness when lifting and carrying packages on occasion, and 
had come close to falling on account of knee instability.  
The veteran related that he used a cane at least 50% of the 
time to assist with ambulation, avoided stairs because they 
aggravated his right knee pain, and had been prescribed 
medication in this regard.  

A review of the clinical record reveals that April 1994 VA X-
rays of both knees showed very minimal degenerative change.  
Following VA examination of November 1997, the examiner 
rendered an impression of right knee degenerative joint 
disease (DJD), status post old Osgood-Schlatter disease, but 
the Board observes that the actual November 1997 VA X-ray 
report accompanying the examination report indicates that 
only the non-service-connected left knee was      X-rayed, as 
a result of which the basis for the diagnostic impression of 
right knee DJD is questionable.  The appellant was most 
recently examined by the VA in April 1999 with findings that 
included right knee valgus laxity and medial instability.  It 
was felt that significant degenerative arthritis and 
degenerative changes within the knee itself were implicated 
in the veteran's symptoms, and a diagnosis of right knee DJD 
was rendered.  However, right knee X-rays at that time were 
interpreted as showing no evidence of arthritis.  In view of 
the discrepancies in the clinical findings with respect to 
the possible presence of right knee DJD which require 
clarification, especially in view of the veteran's assertion 
that separate ratings are warranted in accordance with 
VAOPGCPREC 23-97, the Board finds that further development of 
the evidence is necessary prior to adjudication of the claim.  

The Board also notes that the veteran has repeatedly 
complained of increasing problems due to pain.  In this 
regard, the U.S. Court of Appeals for Veterans Claims (Court) 
has stressed that, in evaluating disabilities of the joints, 
the VA has a duty to determine whether an affected joint 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit a 
claimant's functional ability during flare-ups or when he 
uses the joint repeatedly over a period of time.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss of 
range of motion due to these factors (i.e., in addition to 
any actual loss of range of motion noted upon clinical 
evaluation). The fulfillment of the VA's statutory duty to 
assist an appellant includes providing an additional VA 
examination by a specialist when indicated, conducting a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment, and 
providing a well-reasoned medical opinion, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 405-06 (1991); Witherspoon v. Derwinski, 2 
Vet. App. 4 (1991).  The Board finds that this case must be 
remanded to the RO to afford the veteran a new VA examination 
which provides the additional clinical findings required by 
DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 for an equitable 
adjudication of this claim.  38 C.F.R. §§ 3.327, 4.2, 19.9 
(2000).

Appellate review of the claims folder also shows that a 
signed statement was received from the veteran in March 1999 
relating that he had had no doctor visits since November 
1997.  However, at the October 2000 Board hearing on appeal, 
he testified that he had been receiving treatment for pain 
and medication management by his private physician, Dr. 
Lazris, every 2 months for the last 4 years.  The Board notes 
that a short statement from Dr. Lazris dated in October 2000 
was received in November 2000 referencing treatment for 
continuing disability, but it did not specify any 
symptomatology or treatment pertaining to the right knee.  
Under the circumstances, the Board finds that Dr. Lazris' 
clinic records of treatment of the veteran must be secured 
and associated with the claims folder.  As further 
evidentiary development is required, this case is REMANDED to 
the RO for the following action:

1. The RO should request the veteran to 
furnish written authorization for the 
release to the VA of all records of 
medical treatment by Andrew Lazris, 
M.D., Charlestown Medical Center, 711 
Maiden Choice Lane, Catonsville, 
Maryland 21228.  Thereafter, the RO 
should secure copies of all such 
records, particularly regarding 
treatment for a right knee disorder, and 
associate them with the claims folder.

2. After the abovementioned records have 
been obtained, the veteran should be 
furnished a special VA orthopedic 
examination to determine the degree of 
severity of his service-connected right 
knee disorder.  The claims folder and a 
copy of this Remand Order must be 
furnished to the examining physician 
prior to the examination so that he may 
review the veteran's medical and 
employment history, and the examiner 
must state in the examination report 
that he has reviewed the claims folder.  
All necessary tests and studies the 
examiner deems necessary, including 
right knee X-rays, should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Specifically, the examiner 
should determine whether or not there 
are arthritic and/or degenerative 
changes affecting the right knee.   He 
should also state whether there is 
recurrent subluxation or lateral 
instability of the right knee, and if 
so, render an opinion as to whether it 
is slight, moderate, or severe.  He 
should conduct range of motion studies 
of the right knee and specify the range 
in degrees.  If there is clinical 
evidence of pain on motion, the degree 
of motion at which such pain begins 
should be noted.  After reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his best medical 
judgment, as to the extent, if any, to 
which the veteran experiences functional 
right knee impairments such as weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use, such as prolonged walking or flare-
ups; the examiner should, to the extent 
possible, portray these factors in terms 
of any additional loss in range of right 
knee motion (beyond that which is 
demonstrated clinically) due to these 
factors.  The clinical findings and 
reasons upon which all comments and 
opinions are based should be clearly set 
forth. 

3. The RO should ensure that the 
abovementioned requested development 
has been completed, and thereafter 
adjudicate the veteran's claim for an 
increased rating for his right knee 
disorder, taking into consideration 
the provisions of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 and the propriety of 
assigning separate ratings for various 
right knee manifestations.

If the veteran's claim has not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case.  Thereafter, this case 
should be returned to this Board for further appellate 
consideration.  The purpose of this Remand is to procure 
clarifying data and to ensure due process.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


